Case 19-23101-CMB      Doc 254    Filed 11/04/20 Entered 11/04/20 12:05:26   Desc Main
                                 Document     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 IN RE:

 SHANNON STALEY & SONS, LLC,                   Bankruptcy No. 19-23101-CMB

       Debtor.                                 Chapter 11

                                               Doc. No.   250
 SHANNON STALEY & SONS, LLC,

       Objector,

              v.

 CORPORATION SERVICE COMPANY,

       Claimant.

                                   ORDER OF COURT


       Upon consideration of the foregoing Expedited Objection to Claim of Corporation

 Service Company as Representative to Undisclosed Principal, it is hereby ORDERED,

 ADJUDGED and DECREED that the Claim of the Corporation Service Company, as

 representative of undisclosed principal, be, and hereby is, DISALLOWED. Further,

 Corporation Service Company shall immediately withdraw UCC-1 Financing Statement

 #2019070101531, filed on July 1, 2019.




         11/4/2020
 DATE: _________________               _______________________________
                      FILED                    M Bohm
                                       Carlota M.
                      11/4/20 12:04 pm United States Bankruptcy Court Judge
                      CLERK
                      U.S. BANKRUPTCY
                      COURT - :'3$
